[Cite as Greene Cty. Bar Assn. v. Saunders, 127 Ohio St. 3d 241, 2010-Ohio-5708.]




                GREENE COUNTY BAR ASSOCIATION v. SAUNDERS.
                    [Cite as Greene Cty. Bar Assn. v. Saunders,
                       127 Ohio St. 3d 241, 2010-Ohio-5708.]
Attorney misconduct, including failing to comply as soon as practicable with a
        client’s reasonable request for information, failing to act with reasonable
        diligence in representing a client, and failing to cooperate in a
        disciplinary investigation — Indefinite suspension.
           (No. 2010-1143 — Submitted September 15, 2010 — Decided
                                  November 30, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-004.
                                ___________________
        Per Curiam.
        {¶ 1} Respondent, Craig William Saunders, Attorney Registration No.
0071865, whose last known business address is in Dayton, Ohio, was admitted to
the practice of law in Ohio in 2000. In November 2009, we imposed an attorney-
registration suspension for his failure to file a certificate of registration and pay
applicable fees on or before September 1, 2009, in accordance with Gov.Bar R.
VI, and on January 25, 2010, we imposed an interim felony suspension based
upon his felony conviction. See In re Saunders, 123 Ohio St. 3d 1475, 1480,
2009-Ohio-5786, 915 N.E.2d 1256, and In re Saunders, 124 Ohio St. 3d 1435,
2010-Ohio-187, 920 N.E.2d 367.
        {¶ 2} On February 8, 2010, relator, Greene County Bar Association,
filed a complaint charging respondent with four counts of professional
misconduct. When attempts to serve the complaint on respondent by certified
mail at multiple addresses failed, relator served them on the Clerk of this court in
                              SUPREME COURT OF OHIO




accordance with Gov.Bar R. V(11)(B). Because respondent failed to file an
answer to the complaint, relator moved for a default judgment on May 13, 2010.
       {¶ 3} A master commissioner appointed by the board considered the
motion for default and prepared a report containing findings of fact and
misconduct and recommending dismissal of multiple charges that were not
supported by clear and convincing evidence, including all but one of the alleged
violations in Count Four of the complaint. The master commissioner ultimately
recommended that respondent be indefinitely suspended for his misconduct.
       {¶ 4} The board adopted the master commissioner’s report, including the
recommended sanction, and dismissed those charges that were not supported by
sufficient sworn or certified documentary prima facie evidence. See Gov.Bar R.
V(6)(F)(1)(b) and V(6)(K). We agree that respondent has committed professional
misconduct as found by the master commissioner and the board and that an
indefinite suspension is warranted.
                                      Misconduct
       {¶ 5} The chairman of the Greene County Bar Association Certified
Grievance Committee investigated four complaints against respondent in 2009.
He averred that the committee had sent letters of inquiry to respondent regarding
the grievances underlying each of the four counts of the complaint. Although the
postal service did not return as undeliverable any of the letters, respondent failed
to respond to relator’s inquiries.
                                      Count One
       {¶ 6} A husband and wife hired respondent to assist them in estate-
planning matters. Respondent prepared the necessary documents but kept them in
his possession. In November 2008, the couple asked respondent to forward the
documents to another attorney. Their son also contacted respondent seeking
release of the documents. When respondent did not comply with these requests,
the son filed a grievance on the couple’s behalf. Because respondent never




                                          2
                                January Term, 2010




provided the documents, the clients had to have another attorney prepare new
documents.
       {¶ 7} Based upon these facts, the master commissioner and board found
that respondent had violated Prof.Cond.R. 1.4(a)(3) (requiring a lawyer to keep
his client reasonably informed about the status of a matter), 1.4(a)(4) (requiring a
lawyer to comply as soon as practicable with reasonable requests for information
from the client), and 8.1(b) (prohibiting a lawyer from knowingly failing to
respond to a demand for information by a disciplinary authority during an
investigation).
                                     Count Two
       {¶ 8} In January 2009, another man retained respondent to represent him
in his divorce and paid him $1,500 for his services. Although the client attempted
to call on at least 50 occasions, respondent did not return the calls or provide the
client with copies of any documents filed in the case. Respondent also failed to
attend scheduled court proceedings, including the final divorce hearing. Because
the client did not have the funds to hire another attorney, he had no choice but to
represent himself.
       {¶ 9} The master commissioner and board concluded that respondent’s
conduct with respect to this count violated Prof.Cond.R. 1.3 (requiring a lawyer to
act with reasonable diligence in representing a client), 1.4(a)(3), and 8.1(b).
                                    Count Three
       {¶ 10} In March 2007, a woman hired respondent, who was the attorney
of record for her deceased father’s estate, to prepare her father’s 2006 income tax
returns.   Respondent did not return her phone calls, even when the client
attempted to contact him at the Xenia Municipal Court, where he worked as an
assistant prosecuting attorney. On one occasion, when the client was able to
reach respondent, he advised her that he had requested an extension of time for
filing the tax return and that she would not have to pay a penalty—statements that



                                          3
                              SUPREME COURT OF OHIO




the client avers are not true. The client eventually retained an accountant to
prepare the necessary tax returns and another attorney to finalize her father’s
estate.
          {¶ 11} The master commissioner and the board determined that
respondent’s conduct with respect to this count violated Prof.Cond.R. 1.4(a)(2)
(requiring a lawyer to reasonably consult with his client about the means by
which the client’s objectives are to be accomplished), 1.4(a)(3), 1.4(a)(4), and
8.1(b).
                                     Count Four
          {¶ 12} Count Four of relator’s complaint is based on respondent’s alleged
neglect of another client matter. The board, however, dismissed all but one of the
charges in this count because, rather than submitting an affidavit of the grievant,
relator submitted an affidavit of the grievant’s new counsel, who did not have
personal knowledge of the facts. See Dayton Bar Assn. v. Sebree, 104 Ohio St. 3d
448, 2004-Ohio-6560, 820 N.E.2d 318, ¶ 9 (“A motion for default in a
disciplinary proceeding supported only by summary, conclusory, and hearsay-
filled affidavits is not supported by the prima facie evidence of misconduct
required by Gov.Bar R. V(6)(F)”). Nonetheless, based upon the affidavit of the
chairman of the certified grievance committee, the board concluded that
respondent’s failure to respond to the investigation of this grievance violated
Prof.Cond.R. 8.1(b).
                                      Sanction
          {¶ 13} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on




                                          4
                                January Term, 2010




Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 14} As aggravating factors, the board found that respondent has
committed prior disciplinary offenses, acted with a dishonest or selfish motive,
engaged in a pattern of misconduct involving multiple offenses, failed to
cooperate in the disciplinary process, and caused harm to vulnerable clients.
BCGD Proc.Reg. 10(B)(1)(a), (b), (c), (d), (e), and (h). No mitigating factors
were found.
       {¶ 15} We have recognized that an attorney’s neglect of an entrusted legal
matter and failure to cooperate in the ensuing disciplinary investigation generally
warrant an indefinite suspension. Disciplinary Counsel v. Hoff, 124 Ohio St. 3d
269, 2010-Ohio-136, 921 N.E.2d 636, ¶ 10; Disciplinary Counsel v. Mathewson,
113 Ohio St. 3d 365, 2007-Ohio-2076, 865 N.E.2d 891, ¶ 19.
       {¶ 16} Having reviewed the record, weighed the aggravating and
mitigating factors, and considered the sanctions imposed for comparable conduct,
we adopt the board’s findings of fact, conclusions of law, and recommended
sanction.
       {¶ 17} Accordingly, Craig William Saunders is indefinitely suspended
from the practice of law in the state of Ohio. Costs are taxed to respondent.
                                                             Judgment accordingly.
       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, AND CUPP, JJ., concur.
                                __________________
       David R. Miles, for relator.
                           ______________________




                                            5